DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/11/2021 has been entered. Claims 17-26 remain pending in the application. Claims 1-16 are canceled, claims 17-26 are new. Applicant’s amendments to the claims have overcome the 101 rejection previously set forth in the Non-Final Office Action mail 11/04/2020.

Response to Arguments
Applicant’s arguments, filed 02/11/2021, with respect to the rejections of claims 17, 20, 21, 23 and 25 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaehler (US Pub. 2017/0351909) in view of Sugimura et al. (US Pub. 2002/0184538) and further in view of Casillas et al. (US Patent 9,203,860).

Claim Objections
Claim 26 is objected to because of the following informalities:
In claim 26, the missing page 12 of the Arguments/Remarks is included in claim 26.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler (US Pub. 2017/0351909) in view of Sugimura et al. (US Pub. 2002/0184538) and further in view of Casillas et al. (US Patent 9,203,860).
As per claim 17, Kaehler teaches an apparatus comprising: 
at least one biometric device [the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive, by the computer, a scan of a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
receive, by the computer from the at least one biometric device, at least a first biometric scan of the traveler of a first biometric mode [Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine, by the computer, a reliability score for the travel document [Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license”; paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”]; 
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
determine, by the computer, a cumulative score [confidence score] for the traveler based on the reliability scores [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities”]; 
determine, by the computer, that the cumulative score is less than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “If the confidence score is below a certain threshold, the ARD may determine that the document is invalid … if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”]; 
[paragraph 0030, “the ARD may conduct additional analyses … when the information between the two documents appears to be inconsistent”; paragraph 0147, “Besides matching facial features, the AR system may also use other factors to determine whether the person is the same person as described by the identification document. For example, the AR system may determine hair color and eye color of the person from the image”; paragraph 0111, “In addition or in alternative to facial recognition, the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person … The ARD can acquire a person's voice data as the person speaks and apply the voice recognition algorithms described in FIG. 9 to identify features (e.g., pitches, dialects, accent, etc.) in the person's voice. The ARD can further look up the identified features in a database to determine whether there are one or more persons matching the identified features”]; 
receive, by the computer from the at least one biometric device, at least a second biometric scan of the traveler from the list of at least one biometric scan [paragraph 0111, “In addition or in alternative to facial recognition, the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person … The ARD can acquire a person's voice data as the person speaks and apply the voice recognition algorithms described in FIG. 9 to identify features (e.g., pitches, dialects, accent, etc.) in the person's voice. The ARD can further look up the identified features in a database to determine whether there are one or more persons matching the identified features”]; 
perform, by the computer, traveler processing for the traveler based on the cumulative score for the traveler being greater than or equal to the threshold [paragraph 0168, “The AR system may also use other factors (beside facial features) such as whether description of hair color in the document matches the hair color of the person, whether the iris code on the document matches the iris code generated by scanning the person, and so on to determine whether the person is more likely to be the same one as described by the document. The AR system can calculate a confidence score based on one or factors. The AR system can determine whether a linkage exists based on whether the confidence score passes a threshold”; paragraph 0249, “displaying a linkage of among the first document, the second document, and the person in response to a determination that the likelihood of match exceeds a threshold condition”; paragraph 0107, “different weights may be associated with different facial features … the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities”; paragraph 0128, “the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”].  
Kaehler does not explicitly teach
output, by the computer onto a display, a list of at least one biometric scan … (emphasis added), wherein it is estimated to result in the cumulative score for the traveler to be greater than the threshold if a biometric scan on the list is also received for the traveler;
determine, by the computer, that an updated cumulative score for the traveler, based on reliability scores of the travel document and at least the first and second received biometric scans, is greater than the threshold; and 
perform, by the computer, traveler processing for the traveler based on the updated cumulative score for the traveler being greater than or equal to the threshold (emphasis added).
Sugimura teachesAMENDMENT AND RESPONSE ANDSUMMARY OF EXAMINER INTERVIEWPage 3Filed:August 7, 2017Docket No.: 0152-005001
output, by the computer onto a display, a list of at least one biometric scan [paragraphs 0014-0015, “there is a difference in the authentication strength between individuals depending on the distinctiveness of features in face, iris, voice or fingerprint or between kinds of such biometric information … a user is authenticated by matching biometric information inputted”; paragraph 0070, “presents the candidates of the combined biometric information as a list on a display of a user terminal. The user selects one combined biometric information among them”; since Kaehler teaches in alternative to facial recognition, the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person (0147, 0111), and Sugimura teaches a user is authenticated by matching biometric information inputted, and a list of biometric information is displayed, thus the combination of Kaehler and Sugimura read on the limitation “output, by the computer onto a display, a list of at least one biometric scan, wherein each biometric scan on the list has a biometric mode different than the first biometric scan”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of outputting a list of at least one biometric information  94Customer No. 22,852of Sugimura into the method of detecting a linkage in an augmented reality environment of Kaehler. Doing so would help selecting additional biometric information to evaluate, recalculating the confidence score based on the newly evaluated data to determine whether the person is the same one as described by the document. 
Kaehler and Sugimura do not teach
it is estimated to result in the cumulative score for the traveler to be greater than the threshold if a biometric scan on the list is also received for the traveler;
determine, by the computer, that an updated cumulative score for the traveler, based on reliability scores of the travel document and at least the first and second received biometric scans, is greater than the threshold; and 
perform, by the computer, traveler processing for the traveler based on the updated cumulative score for the traveler being greater than or equal to the threshold (emphasis added).
Casillas teaches
[abstract, “based on the identifying information, determining an initial identity trust score for the user based on the identifying information”; Col. 2, lines 5-8, “additional information is collected until a revised identity trust score meets or exceeds the activity trust threshold only if the identity trust score is below the activity trust threshold”; Col. 4, lines 26-29, “information may include … personal identification number … biometric data”; since Kaehler teaches collecting traveler information (including a facial scan), assigning weights to different factors, the weights may be incorporated in determining similarities and dissimilarities, and when the information between the two documents appears to be inconsistent … in addition to facial recognition, the ARD may use additional biometric information such as height, hair color, eye color, iris code, voice print, etc. to identify a person (0030, 0147, 0111), while Casillas teaches additional information is collected such that the revised trust score may exceed the threshold, thus the combination of Kaehler and Casillas read on the claim limitation];
determine, by the computer, that an updated cumulative score for the traveler, based on reliability scores of the travel document and at least the first and second received biometric scans, is greater than the threshold [Col. 4, lines 38-43, “If the initial identifying information does not provide an identity trust score that meets or 40 exceeds the activity trust threshold … the system may acquire-additional identifying information to raise the identity trust score to meet or exceed the activity trust threshold”; since Kaehler teaches collecting traveler information (including a facial scan), assigning weights to different factors, the weights may be incorporated in determining similarities and dissimilarities, and a confidence score is calculated based at least in part on the similarities or dissimilarities, when the information between the two documents appears to be inconsistent (confidence score is lower than a threshold) … in addition to facial recognition, the ARD may use additional biometric information such as height, hair color, eye color, iris code, voice print, etc. to identify a person, while Casillas teaches collecting and evaluating additional information to increase the score to exceed the threshold, thus the combination of Kaehler and Casillas read on the claim limitation]; and 
perform, by the computer, traveler processing for the traveler based on the updated cumulative score for the traveler being greater than or equal to the threshold [Col. 4, lines 38-43, “If the initial identifying information does not provide an identity trust score that meets or 40 exceeds the activity trust threshold … the system may acquire-additional identifying information to raise the identity trust score to meet or exceed the activity trust threshold”; since Casillas teaches collecting and evaluating additional information to increase the score to exceed the threshold, while Kaehler teaches if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid, thus the combination of Kaehler and Casillas read on the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of updating the confidence score for the user when the additional biometric information is acquired  94Customer No. 22,852of Casillas into the method of detecting a linkage in an augmented reality environment of Kaehler. Doing so would help determining whether the document is valid by comparing the updated confidence score with the threshold score.

As per claim 18, Kaehler, Sugimura and Casillas teach the apparatus of claim 17.
Kaehler further teaches
the first or second biometric scans comprise one or more of the following biometric scans of the traveler: 
a fingerprint scan of the traveler; 
a palm print scan of the traveler; 
a face scan of the traveler; 

a hand vein scan of the traveler.  
[paragraph 0005, “obtain, with the outward-facing imaging system, an image of the environment; detect a first face and a second face in the image, wherein the first face is the face of a person in the environment and wherein the second face is a face on an identification document”; paragraph 0060, “The inward-facing imaging system 466 can be used to obtain images … for biometric identification of the user (e.g., via iris identification)”; paragraph 0103, “The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”; paragraph 0117, “the document may include an image of a person's fingerprint”; paragraph 0168, “The AR system may also use other factors such as whether description of hair color in the document matches the hair color of the person, whether the iris code on the document matches the iris code generated by scanning the person”].

As per claim 19, Kaehler, Sugimura and Casillas teach the apparatus of claim 17.
Kaehler further teaches
the travel document comprises at least one of: 
a passport; 
a visa; 
an airline boarding pass; 
a national identification card; or 
a driver's license.  
[paragraph 0026, “at an airport security checkpoint, a traveler usually presents his or her identification document ( e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler”].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Lyda et al. (US Pub. 2009/0006230).
As per claim 20, Kaehler teaches an apparatus comprising: 
at least one biometric device [the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive, by the computer, a scan of a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
receive, by the computer from the at least one biometric device, at least a first biometric scan of the traveler of a first biometric mode [Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine, by the computer, a reliability score for the travel document [Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license”; paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”]; 
determine, by the computer, that the travel document includes or uses one or more of the following security features: 
a digitally-printed photograph; 
a watermark; 
a radio frequency identification (RFID) chip; 
thermochromatic ink; or 
a hologram; 
[paragraph 0151, “the AR system may be configured to only identify certain types of documents such as identification documents or airline tickets”; paragraph 0116, “the document may also have an electromagnetic label, such as an RFID tag”; paragraph 0118, “The ARD can also verify a document using only the information in the document. For example, the ARD may receive a signal from a label associated with the document. If the signal is in a particular frequency band, the ARD may determine that the document is authentic … the image of a document may include an image of an RFID”].
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
determine, by the computer, a cumulative score [confidence score] for the traveler based at least on the reliability score for the first biometric scan and the score for the travel document [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective features may be incorporated in determining similarities and dissimilarities”; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities”]; 
determine that the cumulative score is greater than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”]; and 
perform traveler processing for the traveler based on the cumulative score for the traveler being greater than the threshold [paragraph 0128, “the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0249, “displaying a linkage of among the first document, the second document, and the person in response to a determination that the likelihood of match exceeds a threshold condition”; paragraph 0257, “displaying a virtual annotation indicating at least one of the first document or the second document as valid in response to a determination that the confidence score exceeds a threshold value”]; 
Kaehler does not teach
increase, by the computer, the reliability score for the travel document based on a presence or usage by the travel document of one or more of the security features, wherein a presence of each of one or more of these security features results in an increase in a reliability of the travel document; 
determine, by the computer, a cumulative score for the traveler based at least on the reliability score for the first biometric scan and the increased reliability score for the travel document (emphasis added).
	Lyda teaches 
increase, by the computer, the reliability score for the travel document based on a presence or usage by the travel document of one or more of the security features, wherein a presence of each of [paragraph 0054, “a subscriber's identity risk score may be raised … based on a login profile and/or other login validation information … if a subscriber is able to validate his or her login using a valid key fob or RFID device, the subscriber's identity risk score may increased”]; 
determine, by the computer, a cumulative score for the traveler based at least on the reliability score for the first biometric scan and the increased reliability score for the travel document [paragraph 0054, “a subscriber's identity risk score may be raised … based on a login profile and/or other login validation information … if a subscriber is able to validate his or her login using a valid key fob or RFID device, the subscriber's identity risk score may increased”; since Kaehler teaches collecting traveler information (including biometric data), Lyda teaches the score is increased if the information includes the RFID feature, and Kaehler further teaches assigning weights to different factors, the weights may be incorporated in determining similarities and dissimilarities, thus, the combination of Kaehler and Lyda read on the above limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of increasing the reliability score based on a presence or usage by the travel document of one or more of the security features, and determining a cumulative score based at least on the increased reliability score  94Customer No. 22,852of Lyda into the method of detecting a linkage in an augmented reality environment of Kaehler. Doing so would help determining whether the document is valid based in part on the security feature.

Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Magi Shaashua et al. (US Patent 9,355,234).
As per claim 21, Kaehler teaches an apparatus comprising: 
[the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive, by the computer, a scan of a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
receive, by the computer from the at least one biometric device, at least a first biometric scan of the traveler of a first biometric mode [Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine, by the computer, a reliability score for the travel document [Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license”; paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”]; 
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
determine, by the computer, a cumulative score [confidence score] for the traveler based on the reliability score of the travel document and the reliability score of the first biometric scan [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities”]; 
determine, by the computer, that the cumulative score is greater than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”]; and 
perform traveler processing for the traveler based on the cumulative score for the traveler being greater than the threshold [paragraph 0128, “the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0249, “displaying a linkage of among the first document, the second document, and the person in response to a determination that the likelihood of match exceeds a threshold condition”; paragraph 0257, “displaying a virtual annotation indicating at least one of the first document or the second document as valid in response to a determination that the confidence score exceeds a threshold value”]; 
Kaehler does not teach
receive, by the computer, an indication of an environmental condition under which the first biometric scan of the traveler was performed by the at least one biometric device, wherein the environmental condition is associated with a decreased reliability of the first biometric scan; 
decrease, by the computer, the reliability score of at least the first biometric scan based on the indication of the environmental condition; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the decreased reliability score of the first biometric scan (emphasis added).
	Magi Shaashua teaches 
[Col. 1, lines 29-45, “cameras which enable the capture of facial images for facial recognition … although a computerized device may be properly provisioned to capture certain types of biometric data, particular aspects of the current environment may reduce the strength of these types of biometric data for authentication purposes. For example, suppose that a human tries to speak into a microphone for voice recognition but the current environment is very noisy … tries to capture a facial image for facial recognition, but the current environment is crowded (multiple faces) or the lighting is bad (too bright). Again, authentication may fail even if the human is authentic”]; 
decrease, by the computer, the reliability score of at least the first biometric scan based on the indication of the environmental condition [Fig. 3, Col. 9, lines 22-32 discloses a plurality of biometric scan and the associated suitability scores, where facial recognition, handwriting analysis, and voice recognition are assigned with the higher suitability scores. In contrast, fingerprint recognition, pointer recognition, retina recognition, and typing analysis are assigned with low suitability scores, “These lower suitability scores may be due to … poor environmental conditions”; Col. 2, lines 39-42, “Such suitability scores are numerical measures of how effective the biometric methods will perform, i.e., are reflective of biometric authentication strength”; Col. 7, lines 63-67 to Col. 8, lines 1-9, “suppose that a smart phone has a fingerprint scanner for fingerprint recognition as well as a camera for facial recognition. In this situation, if fingerprint recognition has been proven to be a stronger form of authentication relative to facial recognition, the fingerprint recognition bio metric method can be given a higher weight than the facial recognition biometric method. Similarly, suppose that a user workstation has a webcam for facial recognition, a microphone for voice recognition, a keyboard for user gesture analysis (typing rate), and a mouse for user gesture analysis (mouse movements). Here, the stronger facial recognition and voice recognition biometric methods may be weighted higher than either of the weaker user gesture biometric methods, and so on”; It can be seen that lower score is assigned to certain biometric scan based on the poor environmental condition; since Kaehler teaches assigning weights to different features, and Magi Shaashua teaches assigning lower weight to a particular biometric scan due to at least poor environmental conditions, therefore, the combination of Kaehler and Magi Shaashua read on the above limitation]; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the decreased reliability score of the first biometric scan [Fig. 3, Col. 9, lines 22-32 discloses at least the fingerprint recognition is given a low suitability score due to poor environmental condition; since Kaehler teaches collecting traveler information (including biometric data), Magi Shaashua teaches the biometric scan has assigned with low suitability score due to poor environmental condition, and Kaehler further teaches assigning weights to different factors, the weights may be incorporated in determining similarities and dissimilarities, thus, the combination of Kaehler and Magi Shaashua read on the above limitation].
Claim 21 is rejected using the same rationale as claim 17.

As per claim 23, Kaehler teaches an apparatus comprising: 
at least one biometric device [the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
[paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive, by the computer, a scan of a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
receive, by the computer from the at least one biometric device, at least a first biometric scan of the traveler of a first biometric mode [Face Recognition] of a plurality of biometric modes [0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine, by the computer, a reliability score for the travel document [Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license”; paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”]; 
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
determine, by the computer, a cumulative score [confidence score] for the traveler based on the reliability score of the travel document and the reliability score of the first biometric scan [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities”]; 
determine, by the computer, that the cumulative score is greater than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”]; and 
[paragraph 0128, “the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0249, “displaying a linkage of among the first document, the second document, and the person in response to a determination that the likelihood of match exceeds a threshold condition”; paragraph 0257, “displaying a virtual annotation indicating at least one of the first document or the second document as valid in response to a determination that the confidence score exceeds a threshold value”]; 
Kaehler does not teach
receive, by the computer, one or more biometric device characteristics of the biometric device used to perform at least the first biometric scan of the traveler, wherein the one or more biometric device characteristics of the biometric device results in an increase or decrease in reliability of at least the first biometric scan; 
increase or decrease, by the computer, the reliability score of at least the first biometric scan based on the one or more biometric device characteristics of the biometric device, to obtain an adjusted reliability score of at least the first biometric scan; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the adjusted reliability score of the first biometric scan (emphasis added); 
Magi Shaashua teaches 
receive, by the computer, one or more biometric device characteristics of the biometric device used to perform at least the first biometric scan of the traveler [type of biometric devices such as a device that performs a Facial Recognition, a device that performs a Fingerprint Recognition, etc.], wherein the one or more biometric device characteristics of the biometric device results in an increase or decrease in reliability of at least the first biometric scan [Fig. 3, Col. 9, lines 22-32 discloses the performances of different type of devices that performs fingerprint recognition, pointer recognition, retina recognition, and typing analysis are given low scores due to the lack of capabilities on the smart device … poor environmental conditions, etc.]; 
increase or decrease, by the computer, the reliability score of at least the first biometric scan based on the one or more biometric device characteristics of the biometric device, to obtain an adjusted reliability score of at least the first biometric scan [Fig. 3 discloses a plurality of biometric scan and the associated suitability scores, where facial recognition, handwriting analysis, and voice recognition are assigned with the higher suitability scores. In contrast, fingerprint recognition, pointer recognition, retina recognition, and typing analysis are assigned with low suitability scores; Col. 2, lines 39-42, “Such suitability scores are numerical measures of how effective the biometric methods will perform, i.e., are reflective of biometric authentication strength”; Col. 7, lines 63-67 to Col. 8, lines 1-9, “suppose that a smart phone has a fingerprint scanner for fingerprint recognition as well as a camera for facial recognition. In this situation, if fingerprint recognition has been proven to be a stronger form of authentication relative to facial recognition, the fingerprint recognition bio metric method can be given a higher weight than the facial recognition biometric method. Similarly, suppose that a user workstation has a webcam for facial recognition, a microphone for voice recognition, a keyboard for user gesture analysis (typing rate), and a mouse for user gesture analysis (mouse movements). Here, the stronger facial recognition and voice recognition biometric methods may be weighted higher than either of the weaker user gesture biometric methods, and so on”]; 
determine, by the computer, a cumulative score for the traveler based on the reliability score of the travel document and the adjusted reliability score of the first biometric scan [Fig. 3, Col. 9, lines 22-32 discloses at least the fingerprint recognition is given a low suitability score due to the lack of capabilities on the smart device, poor environmental condition, etc; since Kaehler teaches collecting traveler information (including biometric data), Magi Shaashua teaches the biometric scan is assigned with low suitability score based on the performance of a certain type of biometric device that perform a particular scanning (for example Fingerprint Recognition), and Kaehler further teaches assigning weights to different factors, the weights may be incorporated in determining similarities and dissimilarities, thus, the combination of Kaehler and Magi Shaashua read on the above limitation].
Claim 23 is rejected using the same rationale as claim 17.

As per claim 24, Kaehler and Magi Shaashua teach the apparatus of claim 23.
Magi Shaashua further teaches
the information of the biometric device used to perform at least the first biometric scan of the traveler comprises at least one of the following: 
	a type of the biometric device; 
a model or manufacturer of the biometric device; 
an age of the biometric device; 
a speed of the biometric device to perform a biometric scan; 
a quality of the data capture when the biometric device performs a biometric scan; 
one or more performance characteristics of the biometric device; or 
environmental conditions recommended or required for operation of the biometric device.  
[Fig. 3, Col. 9, lines 22-32 discloses the performances of different type of devices that performs Facial Recognition, fingerprint recognition, pointer recognition, retina recognition, etc.].
Claim 24 is rejected using the same rationale as claim 17.

As per claim 25, Kaehler teaches an apparatus comprising: 
at least one biometric device [the augmented reality device (ARD)] configured to perform a biometric scan of a traveler via at least one biometric mode of a plurality of biometric modes [paragraph 0103, “The ARD can capture an image 1200a which includes a portion of the person 5030's body and the driver's license 5150a. The ARD can extract biometric information of the person from the image 1200a and determine the person's identity using the extracted biometric information”; paragraph 0111, “the ARD may use other biometrics (such as height, hair color, eye color, iris code, voice print, etc.) to identify a person”]; 
a computer, including at least one processor and at least one memory including computer instructions, when executed by the at least one processor [paragraph 0006, “The method can be performed under control of an augmented reality device (ARD) comprising … a hardware processor”; paragraph 0258-0260, “methods, and algorithms described herein and/or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, and/or electronic hardware configured to execute specific and particular computer instructions … Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory …”], cause the computer to:
receive a travel document of the traveler [paragraphs 0026-0027, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD (augmented reality device) … The traveler may also present a ticket which can include travel information such as the traveler's name, destination, carrier, etc. The inspector may view the traveler (as well as other persons in the traveler's environment) and the traveler's documents through the ARD. The ARD can image the traveler and the traveler's documents and detect linkages among the traveler's documents and the traveler … the ARD can image the traveler's passport to detect a photograph of the traveler and compare it to an image of the traveler obtained by an outward-facing camera on the ARD to determine whether the passport photograph is that of the traveler”]; 
[Face Recognition] of a plurality of biometric modes [paragraphs 0166-0167, “the AR system can extract biometric information of the person from the image of the environment. For example, the AR system may identify a face of the person and analyze facial features of the person … the AR system can determine whether the biometric information of the person matches the biometric information from the document … determine whether the facial features of the person matches the facial features of the image on an identification document”]; 
determine, by the computer, a reliability score for the received travel document [Fig. 12B, paragraph 0127, “the ARD can calculate a degree of similarities between a person's face 5020 and the person's image 5120 on the driver's license”; paragraph 0125, “the ARD may calculate a confidence score to determine whether the person is the same one as described by the document”]; 
determine, by the computer, a reliability score for the at least the first biometric scan of the traveler [paragraphs 0125-0126, “the ARD may calculate the confidence score based on matching hair color, pictures of the face, and gender … The ARD may assign different weights to different factors. For example, the ARD may assign a heavy weight to matching iris code while a light weight to matching hair color”]; 
determine, by the computer, a cumulative score [confidence score] for the traveler based on the reliability scores of the travel document and the first biometric scan [paragraph 0107, “different weights may be associated with different facial features … the ARD can assign weights to components of the feature vector … As a result, the weight associated with respective facial features may be incorporated in determining similarities and dissimilarities; paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities”]; 
determine, by the computer, that the cumulative score is greater than a threshold [paragraph 0212, “calculating a confidence score based at least in part on the similarities or dissimilarities … and detecting the match when the confidence score passes a threshold value”; paragraph 0128, “if the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”]; and 
perform traveler processing for the traveler based on the cumulative score for the traveler being greater than the threshold [paragraph 0128, “the confidence score is greater than or equal to the threshold, the ARD may determine that the document is valid”; paragraph 0249, “displaying a linkage of among the first document, the second document, and the person in response to a determination that the likelihood of match exceeds a threshold condition”; paragraph 0257, “displaying a virtual annotation indicating at least one of the first document or the second document as valid in response to a determination that the confidence score exceeds a threshold value”]; 
Kaehler does not teach 
receive, by the computer, information of at least one characteristic of the traveler, wherein the at least one characteristic of the traveler results in a decrease in reliability of at least one of the travel document or the first biometric scan; AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 8 
decrease, by the computer, the reliability score of at least one of the travel document or the first biometric scan based on the information of the at least one characteristic of the traveler; 
Magi Shaashua teaches 
receive, by the computer, information of at least one characteristic of the traveler, wherein the at least one characteristic of the traveler results in a decrease in reliability of at least one of the travel document or the first biometric scan [Col. 1, lines 51-55, “suppose that a human tries to capture handwriting for handwriting recognition, but the human is walking or riding in a vehicle on a bumpy road. In these situations, authentication may fail even if the human is authentic”]; AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 8  
decrease, by the computer, the reliability score of at least one of the travel document or the first biometric scan based on the information of the at least one characteristic of the traveler [Col. 10, lines 34-43, “suppose that the user 30 and the smart device 22 reside in a moving vehicle … the authentication server 24 may provide relatively low suitability scores for certain biometric methods such as handwriting analysis, or typing analysis due to the sensing of such movement”]; 
Claim 25 is rejected using the same rationale as claim 17.

As per claim 26, Kaehler and Magi Shaashua teach the apparatus of claim 25.
Kaehler further teaches
the characteristic of the traveler comprises one or more of the following: 
a race of the traveler; 
a skin color of the traveler; 
a country of origin of the traveler; 
an occupation of the traveler; 
an age of the traveler.  
[paragraph 0026, “at an airport security checkpoint, a traveler usually presents his or her identification document (e.g., a driver's license or passport) to an inspector who may wear the ARD. The driver's license can include identifying information such as the traveler's name, photo, age, height, etc.”, paragraph 0112, “the ARD can use the person's height, hair color, eye color, facial features to obtain additional personal information (such as name, address, occupation, etc.) by referencing to a database”].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Magi Shaashua et al. and further in view of Obaidi (US Pub. 2018/0309792).
As per claim 22, Kaehler and Magi Shaashua teach the apparatus of claim 21.
Magi Shaashua further teaches

a temperature; 
a humidity; or 
a lighting condition.  
[Col. 1, lines 47-49, “the current environment is crowded (multiple faces) or the lighting is bad (too bright)”];
Kaehler and Magi Shaashua do not teach
the indication of environmental condition comprises an indication of at least … a temperature; a humidity;
Obaidi teaches 
the indication of environmental condition comprises an indication of at least … a temperature; a humidity [paragraph 0014, “environmental conditions may determine an intensity of light, sound, smell, moisture, and temperature within the environment”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the indication of environmental condition comprises an indication of a temperature or a humidity 94Customer No. 22,852of Obaidi into the method of detecting a linkage in an augmented reality environment of Kaehler. Doing so would help determining the confidence score for the biometric data based on the environmental condition at the time of scanning.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Rowe (US Pub. 2015/0205992) describes a method for performing a biometric measurement on an individual.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123